                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


MARQCHELLO JORDAN                                                                     PLAINTIFF


v.                                   Case No. 4:17-cv-4011


ELMER ENRIQUE VENTURA,
and JOHN DOES 1-3                                                                 DEFENDANTS

                                            ORDER

       Before the Court is Plaintiff’s Motion in Limine to Exclude Speculation Regarding

Medication Prescribed to Plaintiff. (ECF No. 125). Defendant Ventura has filed a response. (ECF

No. 142). The Court finds this matter ripe for consideration.

       In the instant motion, Plaintiff states that during the deposition of Dr. Kamal Kabakibou,

defense counsel asked various questions regarding Plaintiff’s prescription medications and

negative drug tests. Plaintiff further states that he “believes Defendant [Ventura] intends to use

this type of questioning to imply that Plaintiff was behaving inappropriately with his prescription

medications or illegally reselling the medication.” (ECF No. 125, ¶ 2). Plaintiff asserts that any

such implication would be speculative. Accordingly, Plaintiff argues that “Defense counsel should

be precluded from eliciting testimony and making argument that would imply Plaintiff was

misusing or criminally reselling his prescription medications.” ECF No. 126, p. 2. In his response,

Defendant Ventura objects, stating that he “does not intend to make any argument that Plaintiff

was misusing or illegally selling [his] medication.” ECF No. 142.

       Upon consideration, the Court finds that the instant motion should be and hereby is

GRANTED insofar as Defendant shall not elicit testimony or make arguments that would imply
Plaintiff was misusing or criminally reselling his prescription medications. To the extent

Defendant intends to offer evidence of Plaintiff’s prescription medication use and/or drug tests for

some other purpose, Defendant is instructed to first approach the bench before offering such

evidence.

       IT IS SO ORDERED, this 13th day of March, 2019.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
